DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asahara et al. (US 7,594,378) in view of Sadler (US 8,429,887 B2) and Fuller (US 3,624,697) and Fischer (EP 1,882,406 A1). 
Regarding claim 1, Asahara discloses a grass collecting assembly (8) for a grass mower comprising:
a strut unit (50) supported to a vehicle body (VF) (see FIG.6),
a bag holder (39) having a pair of horizontally spaced arms (31) spaced apart a predetermined opening width;
a grass collecting bag (30) having a bottom wall comprising a bottom frame (46), an upper frame (34) with an upper end, a circumferential wall (30) (see attached modified FIG.6 below), the upper frame (34) having a width larger than the predetermined opening width so that the spaced sides of the upper frame (34) contact the spaced arms (31)(see FIG.4);
a guide cover (33).

    PNG
    media_image1.png
    371
    587
    media_image1.png
    Greyscale

MODIFIED FIG.6

Asahara does not disclose a bottom wall comprising a bottom plate pivotally mounted to the bottom frame.
Sadler teaches that it is old and well known in the grass collecting art for a grass collecting assembly to include a bottom plate (drop door 130) pivotally mounted to the bottom frame (See FIG.1c, and FIG.6b attached below), the bottom plate being switchable between an open discharging posture (see FIGS.1c and 6a-6b) downwardly discharging cut grass pieces accumulated in the grass collecting bag and a closed accumulating posture (FIG.1a) accumulating cut grass pieces in the grass collecting bag (col.4, lines 20-31 “The drop door 130 preferably occupies substantially an entire bottom surface of the leaf collection apparatus 100 to facilitate easy disposal of debris, but optionally may extend over only a limited portion of the bottom surface” [emphasis included]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom wall of Asahara to include a pivotable plate as Sadler teaches that the use of a drop door facilitates easy disposal of debris. 

    PNG
    media_image2.png
    291
    644
    media_image2.png
    Greyscale


Although Sadler discloses first and second retaining mechanisms (pair of fastening straps or fasteners 124 in col.4, line 26 and FIGS.2a-2e) for releasably retaining the bottom plate to the bottom frame in the closed accumulating posture, the first retaining mechanism is not part of the bottom frame (i.e. “the bottom frame comprising a first retaining mechanism on one side” according to claim 1).
Fuller teaches a similar cut plant collecting container comprising a pivotable bottom plate (58) and a retaining mechanism (securing latch 60) on a bottom frame (62) for retaining the bottom plate to the bottom frame when accumulating cut plant materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the retaining mechanism of Fuller for the retaining mechanism of Sadler, as an alternate and sufficient means for releasably securing the bottom wall to the bottom frame during closed accumulating posture.
Although Fuller does not disclose the securing latch (60) comprising a first retaining mechanism on the bottom frame (62 of Fuller) and a second retaining mechanism on the bottom plate (58 of Fuller), Examiner takes official notice that it is old and well known to for securing latches to comprise two cooperating mechanisms located on adjacent connecting structures.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have replaced the securing latch taught by Fuller with a securing latch comprising two cooperating retaining mechanisms to secure the bottom wall to the bottom frame as such latch design is old and well known in the latch art.

With regards to the limitation that the bottom frame is constructed and arranged to be received by a lower receptacle, it is noted that that it has been held that the recitation that an element is “adapted to” (or “constructed and arranged to”) perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.  Therefore, the bottom frame need only be capable of receiving a lower receptacle in order to read on the claim, and depending on the size of the lower receptacle (e.g. a container with a large enough opening to surround the bottom frame, such as a garbage bag), the bottom frame is capable of being received by said lower receptacle.

With regards to the limitation “whereby accumulated cut grass pieces can be selectively discharged from the grass collecting bag, when the grass collecting bag is full of cut grass pieces, to the lower receptacle by releasing the engagement between the first and second retaining mechanism while the bottom frame extends inside the lower receptacle and moving the bottom wall to the open discharging posture”, the modified collecting bag of Asahara, Sadler, and Fuller can be emptied by releasing the fasteners (60 of Fuller) and opening the drop door (130 of Sadler) (as shown in FIGS.1c and 6a-6b and as disclosed in column 4, lines 49-53 of Sadler) “so that the cut grass pieces are discharged to the lower receptacle without removing the grass collecting bag from the bag holder and without leakage of the cut grass pieces outside of the lower receptacle”, and depending on the size of the lower receptacle, the lower receptacle can be receive to surround the bottom frame in order to receive the collected leaves without leakage of cut grass pieces.

If it is deemed that invention of the combination of Asahara, Sadler, and Fuller does not read on the claims because it does not show a lower receptacle receiving the bottom frame discharge opening of the collection bag, Fischer further teaches that the discharge opening (8) of a grass collecting bag (6) can be constructed and arranged to receive a lower receptacle (12) in order to collect accumulated debris for easy disposal of said debris.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grass collecting assembly of Sadler to construct and arrange the bottom frame to receive a lower receptacle as taught by Fisher in order to collect accumulated debris, such as grass clippings, for easier disposal of said debris.
Given the modification of Asahara, Sadler, and Fuller and Fisher, the grass collection bag is constructed whereby accumulated cut grass pieces can be selectively discharged from the grass collecting bag, when the grass collecting bag is full of cut grass pieces, to the lower receptacle by moving the bottom wall to the open discharging posture, so that the cut grass pieces are discharged to the lower receptacle without removing the grass collecting bag from the bag holder and without leakage of the cut grass pieces outside of the lower receptacle.  

Regarding claim 2, the combination of Asahara, Sadler, Fuller, and Fisher and further discloses the grass collecting assembly of claim 1, wherein the bottom frame (46 of Asahara) is fixed to the circumferential wall (see modified FIG.6 above) and the bottom plate (130 of Sadler; see FIG.6b attached above) is attached to the bottom frame to be pivotable between a first position (see FIG.1a of Sadler) providing the accumulating posture and a second position (see FIG.1c of Sadler) providing the discharging posture.  

Regarding claim 3, the combination further discloses the grass collecting assembly of claim 2, wherein the bottom frame is configured as a rectangular tubular body fitted on a lower end portion of the circumferential wall and the bottom plate is vertically pivotable about a horizontal axis (see FIG.6 of Asahara; see also FIGS.1a-1c and 6a-6b of Sadler).  

Regarding claim 4, given the combination of Asahara, Sadler, and Fischer, the combination further discloses the grass collecting assembly of claim 1, wherein the bottom frame is provided with a holder tool (11 of Fisher) constructed and arranged to removably retain the lower receptacle (12 of Fisher), the lower receptacle comprising a trash bag (12) disposed in such a manner as to surround the bottom frame from below, and from which the trash bag can be selectively released; and the bottom plate (130 of Sadler) is pivotable from a first position to a second position inside the held trash bag (similar to the pivoting of cover plate 11 in FIG1-2 of Fisher).  

Regarding claim 5, the combination further discloses the grass collecting assembly of claim 1, wherein the grass collecting bag (30 of Asahara) is detachably mounted to the bag holder (39)(col.2, lines 57-59 of Asahara).  

Regarding claim 6, the combination discloses the grass collecting assembly of claim 1, except wherein the bottom frame is configured as a cylindrical tubular body fitted on a lower end portion of the circumferential wall. It is noted that a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) See MPEP 2144.04.  Therefore, although the bottom frame is a rectangular is figure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the bottom frame cylindrical or any other shape as a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  The predictable result is a tubular body that is properly fitted to the bag holder of the grass collecting assembly.

Regarding claim 7, the combination further discloses the grass collecting assembly of claim 1, wherein the bottom frame is configured as a polygonal tubular body (see FIG.6 of Asahara and FIG.1a-1d of Sadler) fitted on a lower end portion of the circumferential wall.

Regarding claim 9, the combination further discloses the grass collecting assembly of claim 1, wherein the upper frame defines an upper opening and the bottom frame defines a lower opening, the upper opening having a larger area than the lower opening (see modified FIG.6 of Asahara above). 

Regarding claim 10, the combination further discloses the grass collecting assembly of claim 1, wherein the upper opening and the lower opening are square or rectangular (as shown in FIG.6 of Asahara above).

Response to Arguments
On pages 6-8 of the Remarks, Applicant addressed the 112(b) rejection of claims 1-7, 9, and 10.
On pages 9-10 of the Remarks, Applicant argued that Asahara teaches away from adding an openable bottom potion as taught by Sadler, which is used to facilitate easy disposal of debris, since Asahara discloses an entirely separate system for disposing grass than the system in Sadler. 
Examiner points out that Sadler discloses two different methods for emptying the contents of a leaf collection apparatus (col.4, lines 32-52 and figs.1b & 1c) and therefore providing the Asahara with a second emptying method does not teach away from the Asahara invention but rather improves the emptying method by providing alternate emptying options. 
On the bottom of page 10 to page 11 of the Remarks, Applicant argue that Asahara teaches away from the adding the openable bottom portion taught by Sadler since the collection bags of Asahara are provided with reinforced cloth portions 46 and reinforcing cloth strip for added strength and to prevent rupturing the bag. 
Examiner respectfully disagrees.  Applicant appears to be arguing bodily incorporation, wherein “the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.”  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant application, one of ordinary skill in the art would be capable of providing an openable bottom portion taught by Sahara while maintaining the reinforcing structures such that both the bottom portion and reinforcing structures co-exist.

Accordingly, the rejection of claims 1-7, 9, and 10 is deemed proper and therefore maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671






/JDM/Examiner, Art Unit 3671